Citation Nr: 1310522	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to a compensable disability rating for a scar near the right eyebrow (facial scar).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 23, 1974 to September 22, 1975, and in the United States Marine Corps from February 17, 1978 to May 18, 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board additionally notes that an August 2010 rating decision denied entitlement to service connection for a scar under the provisions of 38 U.S.C.A.      § 1151 and a total disability rating based on individual unemployability (TDIU).  The Veteran submitted a timely notice of disagreement (NOD) as to this rating decision in August 2010.  The RO issued a statement of the case (SOC) in April 2011.  The Veteran then submitted a substantive appeal (VA Form 9) in July 2012.  

Appellate review is initiated by an NOD and completed by the filing of a substantive appeal after an SOC has been furnished to the appellant.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing. See 38 U.S.C.A.              § 7105(b)(2); 38 C.F.R. § 20.302(b) (2012).  Absent a properly perfected appeal, the RO may close the appeal and the decision becomes final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32 (2012); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Turning to the facts in the instant case, in order for the Veteran's substantive appeal to have been timely filed as to the issues denied in the August 2010 rating decision, it must have been submitted by August 2011, one year after the date of the August 2010 rating decision.  Instead, the Veteran's substantive appeal was received in July 2012.  With an untimely substantive appeal, the RO has not certified these issues to the Board, and VA has otherwise taken no actions to suggest that these issues are on appeal.  Thus, without a timely substantive appeal, the issues of entitlement to service connection for a scar under the provisions of 38 U.S.C.A. § 1151 and a total disability rating based on individual unemployability (TDIU) are not currently before the Board.  See Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal that comports with governing regulations).


FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, VA denied the Veteran's claim of entitlement to service connection for headaches.

2.  The evidence received since the April 1996 rating decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for headaches.

3.  The Veteran's facial scar is not manifested by any of the characteristics of disfigurement, and it does not result in visible or palpable tissue loss or gross distortion or asymmetry.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.   


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying the Veteran's claim of entitlement to service connection for headaches is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for headaches.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).

3.  The criteria for a compensable disability rating for a facial scar have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2008).

4.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In the instant case, correspondence dated January 2007 notified the Veteran of all of the above elements.  The January 2007 letter specifically indicated that the Veteran's claim for service connection for headaches had last finally been denied in May 1996.  The letter further advised the Veteran that he had to submit evidence indicating that his headache condition was incurred in or was caused by service.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records and post-service medical treatment records have been obtained, to the extent available.  Records from the Social Security Administration (SSA) have been associated with the Veteran's claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was scheduled for VA examinations of his scar in January 2007 and April 2007, and the Veteran failed to report to either one of these examinations.  The Veteran was provided with a dermatological examination in June 2010.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of this examination.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  A Travel Board hearing was scheduled for the Veteran in July 2012.  The Veteran did not appear for the Travel Board hearing, and neither the Veteran nor his representative have requested that the Veteran's hearing be rescheduled.  Thus, the Board will proceed as if the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  While credibility is to be presumed, the Court has also held that lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Turning to the facts in the instant case, the Veteran's claim of entitlement to service connection for headaches was last finally denied in an April 1996 rating decision.  The RO denied the Veteran's claim after finding that the Veteran's headaches did not occur in service and were not caused by service.  The Veteran did not appeal the decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  The evidence under consideration at the time of the July 2004 rating decision consisted of treatment records from 1990 and a VA examination dated January 1996.

The Board must first determine if new and material evidence has been submitted since the time of the April 1996 final rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record includes, among other records, number of treatment records indicating that the Veteran denied experiencing headaches at all, for example in May 2002, December 2002, and December 2009.  The Veteran complained of headaches on only a occasions: for example, in October 2000, the Veteran stated that he had experienced a headache for the preceding five days.  This evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection was denied because the RO found no evidence that headaches occurred in service or were caused by service.  The Board has closely reviewed the newly submitted evidence for any suggestion that the Veteran's headache disability may be related to service or occurred in service, and it has found none.  Indeed, in September 2012, the Veteran's representative stated that no medical opinions had been submitted linking the Veteran's headaches to military service.  The Veteran's headaches were conceded at the time of the April 1996 rating decision.  Medical evidence that merely documents a continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for headaches is denied because none of the newly submitted evidence pertains to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R.                  § 3.156(a) (2012).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a headache disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating

The Veteran contends that his facial scar is more severe than the current noncompensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

VA received the Veteran's claim for an increased rating for his facial scar in November 2006.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  VA's General Counsel has held that when a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to the enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised version of the regulation is more favorable to the veteran, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Inasmuch as the Veteran's claim was received before October 23, 2008 and he has not requested review under the new criteria, the Board will only consider the criteria in effect before October 23, 2008.  

The Veteran's scar is currently rated as noncompensable under Diagnostic Code 7800, applicable to disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Disfigurement of the head, face, and neck is rated as follows:

10 percent:  	With one characteristic of disfigurement

30 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 

50 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.

80 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are as follows: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

In evaluating whether any other diagnostic codes are potentially applicable, the Board notes that Diagnostic Codes 7801 and 7802 do not apply because the Veteran's scar is on his face, and these codes apply to scarring elsewhere on the body.  Diagnostic Code 7803 does not apply because the Veteran's scars are not unstable, and Diagnostic Code 7804 does not apply because the Veteran's scars were not painful on examination.  Diagnostic Code 7805, applicable to "other" scars, does not apply, because the Veteran's scar is a superficial facial scar, and this type of scarring is contemplated by Diagnostic Code 7800.  Furthermore, as will be discussed in greater detail below, while the Veteran has reported subjectively that his superficial scar has caused problems with his night vision, neither optometrists nor dermatologists have associated the Veteran's scarring with any vision difficulties.  A rating contemplating a loss of vision is therefore inappropriate.

Turning to the facts in the instant case, as noted above, the Veteran failed to report to VA examinations scheduled to occur in January 2007 and April 2007.  The Veteran received a VA examination of his scar in June 2010.  The Veteran stated that his scar impaired his vision while driving, especially at night.  The examiner observed a linear scar precisely located over the right later eyelid.  The scar measured 3.2cm x 0.1cm.  The scar was not painful on examination, and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  The examiner observed no inflammation, edema, keloid formation, and the examiner concluded that the scar was not disfiguring.  The scar did not limit the Veteran's motion, and there was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation, it was level.  The scar texture was normal (it was not shiny, scaly, atrophic, or irregular).  There was no hypo- or hyper-pigmentation of the scar.  The scar was not indurated or inflexible, and there was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  The Veteran described no symptoms from the scar itself other than the alleged loss of vision in the right eye with associated twitching and feeling of sandiness in the eye.  The scar could not be identified unless one was looking for it, and it caused no cosmetic or anatomical problems with the lid or forehead muscles.  The scar had no effect on the Veteran's usual occupation or daily activity.  The Board observes that color photographs are not associated with this examination report, but the Board finds that this does not prejudice the Veteran because the examiner explicitly determined that the Veteran's scar was not disfiguring and included a detailed description of the Veteran's skin condition.  

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the Veteran's scar has none of the characteristics of disfigurement.  The Veteran's scar is fewer than 5 inches in length and is less than one-quarter inch in width.  The surface contour of the scar was flat on palpation, not adherent to underlying tissue, and not hypo- or hyper-pigmented.  The Veteran's skin texture was not abnormal, underlying soft tissue was not missing, and the Veteran's skin was not indurated and inflexible.  With no characteristics of disfigurement, a 10 percent evaluation under Diagnostic Code 7800 is not available.  Similarly, a rating in excess of 10 percent under Diagnostic Code 7800 is unavailable because the Veteran has no visible or palpable tissue loss or gross distortion or asymmetry.  Accordingly, the currently-assigned noncompensable rating is the greatest rating available to the Veteran for his facial scar.

For the above reasons, a compensable rating for the Veteran's scar is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  See Hart.

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  While the record indicates that the Veteran is currently incarcerated and was unemployed before his incarceration, the Veteran's unemployment was not due to his scar.  Instead, records from the SSA indicate that the Veteran was unemployed as a result of non-service-connected arthritic changes and psychiatric disorders.  The Veteran has not argued, and the record does not reflect, that his service-connected scar renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.










Continued on the next page.

ORDER

In the absence of new and material evidence, the request to reopen the previously-denied claim of service connection for headaches is denied.

A compensable disability rating for a scar near the right eyebrow is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


